Exhibit 10.96

 

FIRST AMENDED AND RESTATED

 

SANTA LUCIA BANK SALARY CONTINUATION AGREEMENT

 

This First Amended and Restated Santa Lucia Bank Salary Continuation Agreement
(hereinafter “Agreement”) is made and entered into effective as of December 17,
2008 by and between Santa Lucia Bank (hereinafter “Bank” or “Employer”), a
state-chartered bank with its principal offices located in the city of
Atascadero, California, and James Cowan,  an executive of the Bank (the
“Executive”).

 

Because it is the intent of the parties to comply with the final regulations
under section 409A of the Internal Revenue Code of 1986, issued by the Internal
Revenue Service and Treasury Department on April 10, 2007, this Agreement hereby
amends, supersedes and replaces the prior Santa Lucia Bank Salary Continuation
Agreement, by and between these same parties effective as of January 18, 2001
(hereinafter “Prior Agreement”) in its entirety, as follows:

 

WHEREAS, it is the consensus of the Employer and its Board of Directors that
Executive’s employment with the Bank in the past has been of exceptional merit
and has constituted an invaluable contribution to the general welfare of the
Bank in bringing the Bank to its present status of operating efficiency and
present position in its field of activity;

 

WHEREAS, the Employer, in concert with its Board of Directors, desires to
establish a compensation benefit program as a fringe benefit for executives of
the Employer in order to attract and retain individuals with extensive and
valuable experience in the banking industry;

 

WHEREAS, Executive’s experience and knowledge of the affairs of the Employer and
the banking industry are extensive and valuable;

 

WHEREAS, it is deemed to be in the best interests of the Employer to provide
Executive with certain fringe benefits, on the terms and conditions set forth
herein, in order to reasonably induce Executive to remain in the Bank’s employ
during Executive’s lifetime or until the age of retirement; and

 

WHEREAS, Executive and the Employer wish to specify in writing the terms and
conditions upon which this additional compensatory incentive will be provided to
Executive;

 

WHEREAS, it is the intent of the parties hereto that this Executive Plan be
considered an unfunded arrangement maintained primarily to provide supplemental
retirement benefits for Executive, and be considered a non-qualified benefit
plan for the purposes of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); and

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the past employment performance and the 
services to be performed by Executive in the future, as well as the mutual
promises and covenants contained herein, Executive and the Employer agree as
follows:

 

AGREEMENT

 

1.0          Terms and Definitions.

 

For the purposes of this Agreement, the following terms shall have the meanings
indicated below, unless the context clearly indicates otherwise. In the event
any provision of this Agreement is ambiguous, then it shall be interpreted in a
manner that is consistent with Internal Revenue Code Section 409A. Subject to
the forgoing, the terms below shall be defined as follows:

 

1.1          Accrued Liability Balance. The term “Accrued Liability Balance”
shall mean the amount accrued by the Bank to fund the future benefit expense
associated with this Agreement, as of the end of the month preceding Executive’s
Separation From Service. The Bank shall account for this benefit using Generally
Accepted Accounting Principles, regulatory accounting guidance of the Bank’s
primary federal regulator, and other applicable accounting guidance, including
but not limited to Accounting Principles Board Opinion Number 12 (“APB 12”) as
amended by Statement of Financial Accounting Standards Number 106 (“FAS 106”)
and the Discount Rate. Accordingly, the Bank shall establish a liability
retirement account for Executive into which appropriate accruals shall be made
using the applicable Discount Rate.  Any one of a variety of amortization
methods may be used to determine the Accrual Balance.  However, once chosen, the
method must be consistently applied.  For illustrative purposes ONLY, a sample
table showing possible prospective Accrued Liability Balance numbers shall be
attached hereto as Exhibit “A”; however this Exhibit A is merely a sample of the
potential Accrued Liability Balance based on a future given date and using a
sample Discount Rate.  The actual Accrued Liability Balance will be determined
based on the actual Discount Rates in effect over time.

 

1.2          Administrator.  The Bank shall be the “Administrator” and, solely
for the purposes of ERISA (as defined below), the “fiduciary” of this Agreement
where a fiduciary is required by ERISA.

 

1.3          Bank.   For the purpose of this Agreement, the term “Bank” or
“Employer” shall be read so as to include the Santa Lucia Bank holding company,
Santa Lucia Bancorp, when permissible.

 

1.4          Board of Directors.  The Board of Directors shall mean the Board of
Directors for the Bank, hereinafter, the “Board”.

 

1.5          Change in Control. For the purpose of this Plan, a “Change in
Control” shall be deemed to have occurred upon any of the following events, as
such terms and events are defined in Internal Revenue Code Section 409A and the
related guidance and Notices thereto. IRC 409A currently provides that a Change
in Control Event shall include any of the following events (and for the purposes
of this provision, the term “corporation” shall mean the Bank or the Bank’s

 

2

--------------------------------------------------------------------------------


 

holding company):

 

A.            A Change in the Ownership of a Corporation. A change in the
ownership of a corporation occurs on the date that any one person or persons
acting as a group (as defined in IRC 409A), acquires ownership of stock of the
corporation that, together with stock held by such person or group, constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of such corporation.

 

B.            Change in the Effective Control of a Corporation. A change in the
effective control of the corporation shall be deemed to occur on either of the
following dates:

(i) The date any one person, or persons acting as a group acquires (or has
acquired during the 12 month period ending on the date of the most recent
acquisition by such person or group) ownership of stock of the corporation
possessing thirty percent (30%) or more of the total voting power of the stock
of such corporation; or

(ii) The date a majority of members of the corporation’s board of directors is
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of the corporation’s board
of directors before the date of the appointment or election. (In this
sub-paragraph, 409A limits “corporation” to the “relevant” corporation” as
defined therein).

 

C.            Change in the Ownership of a Substantial Portion of a
Corporation’s Assets. A change in the ownership of a substantial portion of a
corporation’s assets shall be deemed to occur on the date that any one person or
group acquires (or has acquired during the twelve (12) month period ending on
the date of the most recent acquisition by such person or persons) assets from
the corporation that have a total gross fair market value equal to or more than
forty percent (40%) of the total gross fair market value of all of the assets of
the corporation immediately before such acquisition or acquisitions. No Change
in Control shall result if the assets are transferred to certain entities
controlled directly or indirectly by the shareholders of the transferring
corporation.

 

For the purposes of this definition, the term “corporation” shall be read as
including the Bank or the bank’s holding company, Santa Lucia Bancorp. In
addition to the forgoing, and in accordance with IRC 409A, in order to
constitute a Change in Control event with respect to Executive, the Change in
Control event must relate to (i) the corporation for whom Executive is
performing services at the time of the Change in Control; (ii) the corporation
that is liable for the payment of the deferred compensation (or all corporations
liable for the payment if more than one corporation is liable) but only if
either the deferred compensation is attributable to the performance of service
by the Participant for such corporation (or corporations) or there is a bona
fide business purpose for such corporation or corporations to be liable for such
payment

 

3

--------------------------------------------------------------------------------


 

and, in either case, no significant purpose of making such corporation or
corporations liable for such payment is the avoidance of Federal income tax; or
(iii) a corporation that is a majority shareholder of a corporation identified
above, or any corporation in a chain of corporations in which each corporation
is a majority shareholder of another corporation in the chain, ending in a
corporation identified above. Should there be any question of whether a Change
in Control has occurred such as to trigger payment of a benefit described
herein, any ambiguity shall be resolved in accordance with the final regulations
and any subsequent clarification of IRC 409A.

 

1.6         The Code.  The “Code” shall mean the Internal Revenue Code of 1986,
as amended.

 

1.7       Disability/Disabled.  For the purposes of this Agreement, the term
“Disability” shall be interpreted in accordance with IRC 409A. Pursuant to IRC
409A, a Participant will be considered Disabled if:

 

A.

Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or

 

 

B.

Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of Executive’s employer.

 

1.8         Discount Rate.  The term “Discount Rate” means the rate used by the
Plan Administrator in any specified year to accrue benefits under this Plan;
however, the Plan Administrator, in its sole discretion, may adjust the Discount
Rate to maintain the rate within reasonable standards according to GAAP
(Generally Accepted Accounting Principles).

 

1.9         Early Retirement and Early Retirement Age.  The term “Early
Retirement” shall refer to Executive’s Separation From Service on or after
attaining the Early Retirement Age of sixty-two (62), but before attaining the
Normal Retirement Age, and for any reason other than “For Cause” (or because of
death).

 

1.10       Effective Date.  The term “Effective Date” shall mean the date first
written above.

 

1.11       ERISA.  The term “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended.

 

1.12       Executive Benefit.  The term “Executive Benefit” shall mean the
annual benefit amounts determined pursuant to Paragraphs 1 through 4 herein
(including sub-paragraphs, as applicable), forfeited, reduced or adjusted to the
extent:  (a) required under the other provisions

 

4

--------------------------------------------------------------------------------


 

of this Agreement; (b) required by reason of the lawful order of any regulatory
agency or body having jurisdiction over the Employer; or (c) required in order
for the Employer to comply with any and all applicable state and federal laws,
including, but not limited to, income, employment and disability income tax laws
(e.g., FICA, FUTA, SDI).

 

1.13        Involuntary Separation From Service.   In accordance with IRC 409A,
the term “Involuntary Separation From Service” shall mean a Separation From
Service due to the independent exercise of the unilateral authority of the Bank
to terminate Executive’s services, other than due to Executive’s implicit or
explicit request, where Executive was willing and able to continue performing
services.

 

1.14        IRC 409A.   The term “IRC 409A” shall refer to the final regulations
issued by the IRS and the Treasury Department under Section 409A of the Code.

 

1.15        Normal Retirement / Normal Retirement Age.  The term “Normal
Retirement” shall mean Executive’s Separation From Service on or after the
attaining the Normal Retirement Age of Sixty-Five (65) for any reason other than
“For Cause” (or because of death).

 

1.16        Plan Year.  The term “Plan Year” shall mean the calendar year.

 

1.17        Separation From Service/ Termination of Employment.  The terms
Separation From Service (Separates From Service) and Termination of Employment
shall be used interchangeably for the purposes of this Agreement and shall be
interpreted in accordance with the provisions of IRC 409A. Whether a termination
of employment has occurred is determined based on whether the facts and
circumstances indicate that the Bank and Executive reasonably anticipate that no
further services will be performed after a certain date or that the level of
bona fide services the employee will perform after such date (whether as an
employee or as an independent contractor) will permanently decrease to no more
than twenty (20%) percent of the average level of bona fide services performed
(as an employee or an independent contractor) over the immediately preceding
36-month period (or the full period of services to the employer  if the employee
has been providing services to the employer less than 36 months). There shall be
no Separation From Service while Executive is on military leave, sick leave or
other bona fide leave of absence, as long as such leave does not exceed six
(6) months, or if longer, so long as the individual retains a right to
re-employment with the service recipient under an applicable statute or by
contract.

 

1.18        Specified Employee. The term “Specified Employee” shall be defined
in accordance with IRC 409A. At present, and in accordance with IRC 409A, the
term “Specified Employee” means an employee who, as of the date of the
employee’s Separation From Service, is a key employee of an employer of which
any stock is publicly traded on an established securities market or otherwise.
An employee is a key employee if the employee meets the requirements of section
416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the regulations
thereunder and disregarding section 416(i)(5)) at any time during the twelve
(12) month period ending on a specified employee identification date. If
Executive is a key employee as of a specified employee

 

5

--------------------------------------------------------------------------------


 

identification date, then Executive shall be treated as a key employee for the
entire twelve (12) month period beginning on the specified employee effective
date.

 

1.19        Termination For Cause. The term “Termination For Cause” shall mean
termination of Executive’s employment by reason of any of the following:

 

A.

Executive’s personal dishonesty, incompetence or willful misconduct;

 

 

B.

Executive’s breach of fiduciary duty involving personal profit;

 

 

C.

Executive’s intentional failure to perform Executive’s duties for the Bank after
a written demand for performance is given to Executive by the Board which demand
specifically identifies the manner in which the Board believes that Executive
has not performed his duties;

 

 

D.

Executive’s willful violation of any law, rule, regulation or final cease and
desist order (other than traffic violations or similar minor offenses) to the
extent detrimental to the Bank’s business or reputation; or

 

 

E.

Executive’s material breach of any provision of this Agreement.

 

 

1.20        Voluntary Termination. The term “Voluntary Termination” shall mean
an Executive’s Separation From Service, which is not as a result of an
Involuntary Termination, a Termination For Cause or because of a Disability.

 

2.0          Scope, Purpose and Effect.

 

2.1          Contract of Employment.  Although this Agreement is intended to
provide Executive with an additional incentive to remain in the employ of the
Employer, this Agreement shall not be deemed to constitute a contract of
employment between Executive and the Employer nor shall any provision of this
Agreement restrict or expand the right of the Employer to terminate Executive’s
employment.  This Agreement shall have no impact or effect upon any separate
written Employment Agreement which Executive may have with the Employer, it
being the parties’ intention and agreement that unless this Agreement is
specifically referenced in said Employment Agreement (or any modification
thereto), this Agreement (and the Employer’s obligations hereunder) shall stand
separate and apart and shall have no effect on or be affected by, the terms and
provisions of said Employment Agreement.

 

2.2          Fringe Benefit.  The benefits provided by this Agreement are
granted by the Bank as a fringe benefit to Executive and are not a part of any
salary reduction plan or any arrangement deferring a bonus or a salary
increase.  Executive has no option to take any current payments or bonus in lieu
of the benefits provided by this Agreement

 

2.3          Prohibited Payments.  Notwithstanding anything in this Agreement to
the contrary, if any payment made under this Agreement is a “golden parachute
payment” as defined

 

6

--------------------------------------------------------------------------------


 

in Section 28(k) of the Federal Deposit Insurance Act (12 U.S.C. section
1828(k) and Part 359 of the Rules and Regulations of the Federal Deposit
Insurance Corporation  (collectively, the “FDIC Rules”) or is otherwise
prohibited, restricted or subject to the prior approval of a Bank Regulator, no
payment shall be made hereunder without complying with said FDIC Rules.

 

2.4          Additional Prohibited Payments. If the Bank is subject to the
executive compensation limitations under the United States Treasury Department’s
Troubled Asset Relief Program (“TARP”) at the time Executive becomes entitled to
any payment under this Agreement, and if such payment, together with any other
payments which Executive has the right to receive from the Bank, exceed the
limits allowed for Executive established under TARP, then the aggregate payments
to Executive pursuant to this Agreement and any other agreement with Executive
shall be reduced to the largest amount as will result in no portion of such
payments violating the executive compensation limitations under TARP.

 

3.0          Delay in Payments for Specified Employee in the Event of a 
Separation From Service, Notice 2007-86  and Compliance With IRC 409A.

 

3.1          Delay in Payments for Specified Employee in the Event of a
Separation From Service and Compliance with Notice 2007-86.  In the case of any
Employee who is a Specified Employee as of the date of a Separation From
Service, then a payment conditioned upon a Separation From Service may not be
made before the date that is six (6) months after the date of Separation From
Service (or, if earlier than the end of the six-month period, the date of death
of the Specified Employee).

 

In the event payments to which Executive would otherwise be entitled during the
first six (6) months are subject to this six (6) month delay in payment, then
such payments shall be accumulated and paid on the first day of the seventh
month following the date of Separation From Service. Payments will then continue
thereafter as called for pursuant to the terms of this Agreement.

 

Notwithstanding any provision existing in this Agreement or any amendment
thereto, it is the intent of the Bank and Executive that any payment or benefit
provided pursuant to this Agreement shall be made and paid in a manner, at a
time and in a form which complies with the applicable requirements of IRC
Section 409A, in order to avoid any unfavorable tax consequences resulting from
any such failure to comply. Furthermore, for the purposes of this Agreement, IRC
Section 409A shall be read to include any related or relevant IRS Notices
(including but not limited to Notice 2007-86).

 

In addition, as stated above, it is the intent of the parties to comply with IRS
Notice 2007-86, and thus, for any new election made in 2008, that new election
may not apply to amounts that would otherwise be payable in 2008, and may not
cause amounts to be paid in 2008 that would not otherwise be payable in that
year. In the event any such new election would accelerate a payment into 2008,
then such resulting payment shall not be made until January 3, 2009 (so long as
permitted by IRC 409A and any subsequent guidance).

 

7

--------------------------------------------------------------------------------


 

3.2          Compliance With IRC 409A.   In the event of any ambiguity in terms,
or in the event further clarification of any term or provision is necessary, all
interpretations and payouts of benefits based thereon shall be in accordance
with IRC 409A and any related notices or guidance thereon.

 

4.0          Executive Benefit Payments Upon Retirement.

 

4.1          Executive Benefit Payments Upon Normal Retirement. In the event
Executive Separates From Service for any reason other than For Cause (or because
of death) on a date which constitutes a Normal Retirement date as defined
herein, then Executive shall be entitled to be paid the following:

 

4.1.1                     Amount of Benefit. Executive shall receive an annual
Executive Benefit of Twenty-Five Thousand Dollars ($25,000).

 

4.1.2                     Payment Method and Duration. This annual Executive
Benefit shall be paid in twelve (12) substantially equal monthly installments,
with payments commencing on the first day of the first month following
Executive’s Separation From Service and continuing until the death of Executive.

 

4.2          Executive Benefit Payments Upon Early Retirement.  In the event
Executive Separates From Service for any reason other than For Cause (or because
of death) on a date which constitutes an Early Retirement date as defined
herein, then Executive shall be entitled to be paid the following:

 

4.2.1                     Amount of Benefit. Executive shall receive an annual
Executive Benefit based on the Early Retirement payment date and calculated as
follows: an annual lifetime annuity based on the Accrued Liability Balance as of
the date of Early Retirement, taking into consideration the Discount Rate and
mortality assumptions in use by the Bank as of the Early Retirement Date. This
annual amount shall remain consistent for the duration of the benefit.  For
illustrative purposes ONLY, a sample table showing possible prospective Accrued
Liability Balances and a corresponding potential benefit  is attached hereto as
“Exhibit A”; however this Exhibit A is merely a sample table and not intended to
bind the parties. The actual benefit amount will be determined by the Bank’s
actuaries at the time the benefit becomes due.

 

4.2.2                     Payment Method and Duration. This annual Executive
Benefit shall be paid in twelve (12) substantially equal monthly installments,
with payments commencing on the first day of the first month following
Executive’s Separation From Service and continuing until the death of Executive.

 

8

--------------------------------------------------------------------------------


 

5.0          Payments in the Event of Disability or Death During Employment.

 

5.1          Disability.  In the event Executive becomes Disabled while employed
by the Bank (i.e. prior to Separating From Service with the Bank) and prior to
qualifying for Early or Normal Retirement, then Executive shall be entitled to
be paid the following benefit in lieu of any other benefits herein (i.e., this
provision shall control even in the event such Disability occurs within 2 years
of a Change in Control, etc). If, however, Executive becomes Disabled after
qualifying for Early or Normal Retirement, then Executive shall be deemed to
have elected Early or Normal Retirement and shall receive the benefit specified
under the applicable provisions of this Agreement.

 

5.1.1                     Amount of Benefit.  Executive shall receive an annual
Executive Benefit  based on the Disability date and calculated as follows: an
annual lifetime annuity based on the Accrued Liability Balance as of the date of
Disability, taking into consideration the Discount Rate and mortality
assumptions in use by the Bank as of the Disability date. This annual amount
shall remain consistent for the duration of the benefit. For illustrative
purposes ONLY, a sample table showing possible prospective Accrued Liability
Balances and a corresponding potential benefit hereunder is attached hereto as
“Exhibit A”; however this Exhibit A is merely a sample table and not intended to
bind the parties. The actual benefit amount will be determined by the Bank’s
actuaries at the time the benefit becomes due

 

5.1.2                     Payment Method and Duration. This annual Executive
Benefit shall be paid in twelve (12) substantially equal monthly installments,
with payments commencing on the first day of the first month following
Executive’s Disability and continuing until the death of Executive.

 

5.2          Death.  There are no death benefits payable under this Agreement
(such benefits are described by a Joint Beneficiary Designation Agreement, if
any), nor will Executive Benefit Payments be made after Executive dies,
regardless of whether such death occurs before or after termination and
regardless of whether payments have already begun pursuant to this Agreement.

 

6.0          Payments in the Event Executive Voluntarily or Involuntarily
Separates From Service Prior to Early Retirement.

 

As indicated above, the Bank reserves the right to terminate Executive’s
Employment, with or without Cause but subject to any written employment
agreement which may then exist.  In the event that Executive Separates From
Service prior to qualifying for Early Retirement, other than by reason of a
termination For Cause or following a Change in Control, then, for the following
events of termination, and as applicable, Executive shall be entitled to the
benefits described below which correspond to the circumstances surrounding
Executive’s Termination of Employment.

 

9

--------------------------------------------------------------------------------


 

6.1          Involuntary Termination.  In the event Executive is Involuntarily
Terminated prior to qualifying for Early Retirement (for reasons other than a
Termination For Cause, following a Change in Control, as addressed in alternate
provisions herein), then he shall be entitled to receive the following:

 

6.1.1                     Amount of Benefit. Executive shall receive an
Executive Benefit equal to the Accrued Liability Balance based on the date such
Termination occurs.

 

6.1.2                     Payment Method and Duration.  This Executive Benefit
amount shall be paid in one lump sum on the first day of the first month
immediately following Executive’s Separation From Service.

 

6.2          Voluntary Termination by Executive. Executive agrees that if he
Voluntarily Terminates his Employment with the Employer prior to qualifying for
Early Retirement (for reasons other than following a Change in Control), then
Executive shall forfeit all rights and benefits he may have had under the terms
of this Agreement and shall have no right to be paid any of the amounts which
would be due or paid to Executive by the Bank pursuant to the terms of this
Agreement.

 

7.0          Change in Control.

 

7.1          In the event of a Change in Control, followed by a Separation From
Service (for any reason other than for Cause) prior to Executive qualifying for
Early Retirement, then Executive shall be entitled to receive the following
Executive Benefit in lieu of all others identified herein:

 

7.1.1                     Benefit Amount.  Executive shall receive an Executive
Benefit equal to the Accrued Liability Balance based on the date such Separation
From Service occurs.

 

7.1.2                     Payment Method and Duration.  This Executive Benefit
amount shall be paid in one lump sum on the first day of the first month
immediately following Executive’s Separation From Service.

 

In the event Executive Separates From Service after a Change in Control, and
after qualifying for Early or Normal Retirement, then Executive shall be deemed
to have elected Early or Normal Retirement and shall receive the benefit
specified under the applicable provisions of this Agreement.

 

8.0          Termination for Cause.

 

Executive agrees that if Executive’s employment with the Bank is terminated at
any time For Cause as defined in this Agreement (including an Executive who has
attained Early or Normal Retirement Age but has not yet Separated From Service,
and including following a Change in Control), then he shall forfeit any and all
rights and benefits he may have under the terms of this

 

10

--------------------------------------------------------------------------------


 

Agreement and shall have no right to be paid any of the amounts which would
otherwise be due or paid to Executive by the Bank pursuant to the terms of this
Agreement.

 

9.0                               Right To Determine Funding Methods.

 

The Bank reserves the right to determine, in its sole and absolute discretion,
whether, to what extent and by what method, if any, to provide for the payment
of the amounts which may be payable to Executive, under the terms of this
Agreement. In the event that the Bank elects to fund this Agreement, in whole or
in part, through the use of life insurance or annuities, or both, the Bank shall
determine the ownership and beneficial interests of any such policy of life
insurance or annuity.  The Bank further reserves the right, in its sole and
absolute discretion, to terminate any such policy, and any other devise used to
fund its obligations under this Agreement, at any time, in whole or in part. 
Executive shall have no right, title or interest in or to any funding source or
amount utilized by the Bank pursuant to this Agreement, and any such funding
source or amount shall not constitute security for the performance of the Bank’s
obligations pursuant to this Agreement. In connection with the foregoing,
Executive agrees to execute such documents and undergo such medical examinations
or tests which the Bank may request and which may be reasonably necessary to
facilitate any funding for this Agreement including, without limitation, the
Bank’s acquisition of any policy of insurance or annuity.

 

10.0                        Administrator.

 

10.1                        Named Fiduciary and Plan Administrator.   The “Named
Fiduciary” and “Plan Administrator” of this Executive Plan shall be the Bank
until its resignation or removal by the Board of Directors. As Named Fiduciary
and Plan Administrator, the Bank shall be responsible for the management,
control and administration of this Executive Plan. The Named Fiduciary may
delegate to others certain aspects of the management and operation
responsibilities of the plan, including employment of advisors and the
delegation of ministerial duties to qualified individuals.

 

11.0                        Claims Procedure.

 

In the event a dispute arises over the benefits under this Executive Plan and
benefits are not paid to Executive (or to Executive’s beneficiary[ies], if
applicable) and such claimants feel they are entitled to receive such benefits,
then a written claim must be made to the Named Fiduciary and Plan Administrator
named above in accordance with the following procedures:

 

A.                                   Written Claim.  The claimant may file a
written request for such benefit to the Plan Administrator.

 

B.                                     Claim Decision.  Upon receipt of such
claim, the Plan Administrator shall respond to such claimant within ninety (90)
days after receiving the claim.  If the Plan Administrator determines that
special circumstances require additional time for processing the claim, the Plan
Administrator can extend the response period by an additional ninety (90) days
for reasonable cause by notifying the claimant in writing, prior to the end of
the initial ninety

 

11

--------------------------------------------------------------------------------


 

(90) day period, that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Plan
Administrator expects to render its decision.

 

If the claim is denied in whole or in part, the Plan Administrator shall notify
the claimant in writing of such denial. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant.  The
notification shall set forth:

 

(i)                                     The specific reasons for the denial;

(ii)                                  The specific reference to pertinent
provisions of the Agreement on which the denial is based;

(iii)                               A description of any additional information
or material necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary;

(iv)                              Appropriate information as to the steps to be
taken if the claimant wishes to submit the claim for review and the time limits
applicable to such procedures; and

(v)                                 A statement of the claimant’s right to bring
a civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

 

C.                                     Request for Review.  Within sixty (60)
days after receiving notice from the Plan Administrator that a claim has been
denied (in part or all of the claim), then claimant (or their duly authorized
representative) may file with the Plan Administrator, a written request for a
review of the denial of the claim.

 

The claimant (or his duly authorized representative) shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim.  The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

D.                                    Decision on Review.  The Plan
Administrator shall respond in writing to such claimant within sixty (60) days
after receiving the request for review.  If the Plan Administrator determines
that special circumstances require an extension of time for processing the
claim, written notice of the extension shall be furnished to the claimant prior
to the termination of the initial sixty (60) day period. In no event shall such
extension exceed a period of sixty (60) days from the end of the initial period.
The notice of extension must set forth the special circumstances requiring an
extension of time and the date by which the Plan Administrator expects to render
its decision.

 

12

--------------------------------------------------------------------------------


 

In considering the review, the Plan Administrator shall take into account all
materials and information the claimant submits relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.

 

The Plan Administrator shall notify the claimant in writing of its decision on
review.  The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant.  The notification shall set forth:

 

(i)                                   The specific reasons for the denial;

(ii)                                A reference to the specific provisions of
the Agreement on which the denial is based;

(iii)                             A statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits; and

(iv)                            A statement of the claimant’s right to bring a
civil action under ERISA Section 502(a).

 

12.0                        Attorney’s Fees.  If any legal action or other
proceeding is brought for the enforcement of this Agreement, or because of an
alleged dispute, breach, default or misrepresentation in connection with any of
the provisions of this Agreement, the successful or prevailing party or parties
shall be entitled to recover reasonable attorneys’ fees and other costs incurred
in that action or proceeding in addition to any other relief to which it or they
may be entitled.  The “prevailing party” means any party determined by the
arbitrator(s) or court to be entitled to money payments from the other, not
necessarily the party in whose favor a judgment is rendered.

 

13.0                        Status as an Unsecured General Creditor and Rabbi
Trust.  Notwithstanding anything contained herein to the contrary: 
(i) Executive shall have no legal or equitable rights, interests or claims in or
to any specific property or assets of the Employer as a result of this
Agreement; (ii) none of the Bank’s assets shall be held in or under any trust
for the benefit of Executive or held in any way as security for the fulfillment
of the obligations of the Bank under this Agreement; (iii) all of the Bank’s
assets shall be and remain the general unpledged and unrestricted assets of the
Bank; (iv) the Bank’s obligation under this Agreement shall be that of an
unfunded and unsecured promise by the Bank to pay money in the future; and
(v) Executive shall be an unsecured general creditor with respect to any
benefits which may be payable under the terms of this Agreement.

 

Notwithstanding subparagraphs (i) through (v) above, the Bank and Executive
acknowledge and agree that, in the event of a Change in Control, upon request of
Executive, or in the Bank’s discretion if Executive does not so request and the
Bank nonetheless deems it appropriate, the Bank shall establish, not later than
the effective date of the Change in Control, a Rabbi Trust or multiple Rabbi
Trusts (the “Trust” or “Trusts”) upon such terms and conditions as the Bank, in
its sole discretion, deems appropriate and in compliance with applicable
provisions of

 

13

--------------------------------------------------------------------------------


 

the Code, in order to permit the Bank to make contributions and/or transfer
assets to the Trust or Trusts to discharge its obligations pursuant to this
Agreement.  The principal of the Trust or Trusts and any earnings thereon shall
be held separate and apart from other funds of the Bank to be used exclusively
for discharge of the Bank’s obligations pursuant to this Agreement and shall
continue to be subject to the claims of the Bank’s general creditors until paid
to Executive in such manner and at such times as specified in this Agreement.

 

14.0                        Miscellaneous.

 

14.1                        Opportunity To Consult With Independent Advisors. 
Executive acknowledges that he has been afforded the opportunity to consult with
independent advisors of his choosing including, without limitation, accountants
or tax advisors and counsel regarding both the benefits granted to him under the
terms of this Agreement and the (i) terms and conditions which may affect
Executive’s right to these benefits and (ii) personal tax effects of such
benefits including, without limitation, the effects of any federal or state
taxes, Section 280G of the Code, and any other taxes, costs, expenses or
liabilities whatsoever related to such benefits, which in any of the foregoing
instances Executive acknowledges and agrees shall be the sole responsibility of
Executive, provided, however, that Employer and Executive shall cooperate with
each other and use all reasonable efforts to minimize to the fullest extent
possible the amount of excise tax imposed by Section 280G and 4999 of the Code.
In the event the parties are unable to eliminate such excise taxes, Executive
further acknowledges and agrees that the Bank shall have no liability whatsoever
related to any such personal tax effects or other personal costs, expenses, or
liabilities applicable to Executive and further specifically waives any right
for himself or herself, and his or her heirs, beneficiaries, legal
representatives, agents, successor and assign to claim or assert liability on
the part of the Bank related to the matters described above in this paragraph.
Executive further acknowledges that he has read, understands and consents to all
of the terms and conditions of this Agreement, and that he enters into this
Agreement with a full understanding of its terms and conditions.

 

14.2                        Notice.  Any notice required or permitted of either
Executive or the Bank under this Agreement shall be deemed to have been duly
given, if by personal delivery, upon the date received by the party or its
authorized representative; if by facsimile, upon transmission to a telephone
number previously provided by the party to whom the facsimile is transmitted as
reflected in the records of the party transmitting the facsimile and upon
reasonable confirmation of such transmission; and if by mail, on the third day
after mailing via U.S. first class mail, registered or certified, postage
prepaid and return receipt requested, and addressed to the party at the address
given below for the receipt of notices, or such changed address as may be
requested in writing by a party.

 

If to the Bank:

 

7480 El Camino Real

 

 

Atascadero, CA 93422

 

 

FAX (805) 466-1058

 

 

 

If to the Executive:

 

                                    

 

 

 

 

 

                                    

 

14

--------------------------------------------------------------------------------


 

14.3                        Assignment.  Executive shall have no power or right
to transfer, assign, anticipate, hypothecate, modify or otherwise encumber any
part or all of the amounts payable hereunder, nor, prior to payment in
accordance with the terms of this Agreement, shall any portion of such amounts
be:  (i) subject to seizure by any creditor of Executive, by a proceeding at law
or in equity, for the payment of any debts, judgments, alimony or separate
maintenance obligations which may be owed by Executive; or (ii) transferable by
operation of law in the event of bankruptcy, insolvency or otherwise. Any such
attempted assignment or transfer shall be void. In the event Executive or any
beneficiary attempts assignment, communication, hypothecation, transfer or
disposal of the benefits hereunder, any such attempted transfer or assignment
shall be void.

 

14.4                        IRS Section 280G Issues.  If all or any portion of
the amounts payable to Executive under this Agreement, either alone or together
with other payments which Executive has the right to receive from the Employer,
constitute “excess parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), that are subject to the
excise tax imposed by Section 4999 of the Code (or similar tax and/or
assessment), Executive shall be responsible for the payment of such excise tax
and Employer (and its successor) shall be responsible for any loss of
deductibility related thereto; provided, however, that Employer and Executive
shall cooperate with each other and use all reasonable efforts to minimize to
the fullest extent possible the amount of excise tax imposed by Section 4999 of
the Code.  If, at a later date, it is determined (pursuant to final regulations
or published rulings of the Internal Revenue Service, final judgment of a court
of competent jurisdiction, or otherwise) that the amount of excise taxes payable
by Executive is greater than the amount initially so determined, then Executive
shall pay an amount equal to the sum of such additional excise taxes and any
interest, fines and penalties resulting from such underpayment.  The
determination of the amount of any such excise taxes shall be made by the
independent accounting firm employed by the Employer immediately prior to the
change in control or such other independent accounting firm or advisor as may be
mutually agreeable to Employer and Executive in the exercise of their reasonable
good faith judgment.

 

14.5                        Binding Effect/Merger or Reorganization.  This
Agreement shall be binding upon and inure to the benefit of Executive and the
Bank.  Accordingly, the Bank shall not merge or consolidate into or with another
corporation, or reorganize or sell substantially all of its assets to another
corporation, firm or person, unless and until such succeeding or continuing
corporation, firm or person agrees to assume and discharge the obligations of
the Bank under this Agreement.  In the alternative, the Holding Company may
agree to assume and discharge the obligation of the Bank under this Agreement.
Upon the occurrence of such event, the term “Bank” as used in this Agreement
shall be deemed to refer to such surviving or successor firm, person, entity or
corporation, or the Holding Company, as the case may be.

 

14.6                        Nonwaiver.  The failure of either party to enforce
at any time or for any period of time any one or more of the terms or conditions
of this Agreement shall not be a waiver of such term(s) or condition(s) or of
that party’s right thereafter to enforce each and every term and condition of
this Agreement.

 

15

--------------------------------------------------------------------------------


 

14.7                        Partial Invalidity. If any terms, provision,
covenant, or condition of this Agreement is determined by an arbitrator or a
court, as the case may be, to be invalid, void, or unenforceable, such
determination shall not render any other term, provision, covenant or condition
invalid, void or unenforceable, and the Agreement shall remain in full force and
effect notwithstanding such partial invalidity.

 

14.8                        Entire Agreement.  This Agreement supersedes any and
all other agreements, either oral or in writing, between the parties with
respect to the subject matter of this Agreement and contains all of the
covenants and agreements between the parties with respect thereto.  Each party
to this Agreement acknowledges that no other representations, inducements,
promises, or agreements, oral or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not set forth herein, and that
no other agreement, statement, or promise not contained in this Agreement shall
be valid or binding on either party.

 

14.9                        Modifications.  Any modification of this Agreement
shall be effective only if it is in writing and signed by each party or such
party’s authorized representative, and only to the extent that it is compliant
with all applicable codes and statutes, including but not limited to IRS Code
Section 409A.

 

14.10                 Paragraph Headings.  The paragraph headings used in this
Agreement are included solely for the convenience of the parties and shall not
affect or be used in connection with the interpretation of this Agreement.

 

14.11                 No Strict Construction.  The language used in this
Agreement shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction will be applied
against any person.

 

14.12                 Governing Law.  The laws of the State of California, other
than those laws denominated choice of law rules, and where applicable, the
rules and regulations of the Board of Governors of the Federal Reserve System,
Federal Deposit Insurance Corporation, Office of the Comptroller of the
Currency, or any other regulatory agency or governmental authority having
jurisdiction over the Bank or the Holding Company, shall govern the validity,
interpretation, construction and effect of this Agreement.

 

14.13                 Gender.  Whenever in this Agreement words are used in the
masculine, feminine or neuter gender, they shall be read and construed as in the
masculine, feminine or neuter gender, whenever they should so apply.

 

15.0                        Termination or Modification of Agreement by Reason
of Changes in the Law, Rules or Regulations.

 

The Bank is entering into this Agreement upon the assumption that certain
existing tax

 

16

--------------------------------------------------------------------------------


 

laws, the Code, rules and regulations will continue in effect in their current
form. If any said assumptions should change and said change has a detrimental
effect on this Executive plan, then the Bank reserves the right to terminate or
modify this Agreement accordingly.

 

IN WITNESS WHEREOF, the Bank and Executive have executed this Agreement on the
date first above-written in the City of Atascadero, California.

 


SANTA LUCIA BANK


EXECUTIVE


 


 

By:

/s/ Larry H. Putnam

 

/s/ James M. Cowan

 

 

 

 

Date:

December 17, 2008

 

Date:

12-16-08

 

 

 

 

 

 

/s/ John C. Hansen

 


/S/ CINDY DILBECK


WITNESS


 


WITNESS

 

17

--------------------------------------------------------------------------------